Citation Nr: 1206221	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a facial skin disorder.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises from an April 2004 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied entitlement to service connection for skin disease and skin cancer. 

In September 2008 the appellant testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The Board re-characterized the Veteran's claim to better comport to the medical and lay evidence of record

In November 2008 and January 2011, the Board remanded this matter for additional development, which has been accomplished. 


FINDING OF FACT

A facial skin disorder was not shown in service or for many years thereafter; and the preponderance of the evidence is against a finding that the Veteran currently has a facial skin disorder related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a facial skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  February 2004, March 2006, and November 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Following the March 2006 and November 2008 letters, the Veteran's claim was readjudicated in an October 2010 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, have also been obtained.  38 C.F.R. § 3.159 (c)(2).  An adequate VA examination was conducted in April 2011 to determine the nature and etiology of his claimed disability; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to present testimony to the Board.  

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Pursuant to the Board's November 2008 and January 2011 remands, the RO obtained updated treatment reports, obtained records relating to the Veteran's award of Social Security benefits in August 2010, and scheduled the Veteran for a VA examination of the skin in April 2011.  Given these actions, the RO has complied with the Board's November 2008 and January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Analysis

The Veteran seeks service connection for a facial skin disorder.  At his September 2008 Board hearing he testified that he has had a facial skin disorder since his military service due to exposure to Agent Orange during service in Vietnam.  He testified further that during service he had several ring worms and other skin conditions, and that since service his skin has had real oiliness and that Agent Orange has done something to him. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).   

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Where certain chronic diseases, including malignant tumors, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

At the outset, it is noted that the Veteran's personnel records indicate that during his service from December 1968 to December 1971, he was awarded the Vietnam Service and Campaign Medals, and that he had 2 years of foreign service, including service in the Republic of Vietnam.  Thus, his exposure to herbicides is established.  38 C.F.R. §§ 3.307, 3.309.  

For those Veterans who were exposed to herbicides, when certain diseases which develop at any time following service shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101 , 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

Notwithstanding that squamous cell carcinoma and solar keratoses are not entitled to presumptive service connection under 38 C.F.R. § 3.309, the lack of entitlement to presumptive service connection does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Chloracne and other acneform diseases consistent with chloracne is entitled to presumptive service connection if it becomes manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during service.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran's STRs indicate that he was not treated for, or diagnosed with, any type of facial skin disorder during service.  The Veteran's September 1971 separation examination shows that clinical evaluation revealed that his skin was abnormal due to a scar on his right forearm.  No other skin disorder was noted in a summary of defects and diagnoses.  The Veteran himself noted that he considered himself in good health.  

Following service, the first medical evidence of record indicating any treatment for any type of skin disorder is a March 2003 VA treatment record noting that the Veteran complained of a rash on his back that has been present off and on for several years.  It itches prior to eruption and lasts for 2-3 years.  An impression of probable herpes simplex was given.  A March 2004 VA treatment record notes that the Veteran reported lesions on his arms.  Reports no prior "derm." and that he has no history of skin cancer.  A physical examination revealed multiple "aks" of the forearms, "?" basal cell carcinoma of the left temple, crust in the left concha, and a "?" translucent papule of the nape of the neck.  A July 2004 VA treatment record notes that the Veteran had a lesion excised and submitted to a pathologist.  He was given an impression of probable basal cell carcinoma of the right nasal-facial sulcus.  A July 2004 pathology report notes that a biopsy revealed that the Veteran had benign squamous keratosis of the right nasofacial sulcus.  

A July 2005 VA treatment record notes that the Veteran has a past medical history of actinic keratosis.  A December 2006 VA treatment record notes that the Veteran complained of spots on his skin.  A June 2010 VA treatment record notes that the Veteran had a past medical history of squamous cell carcinoma of the skin, resected in June 2009, and a March 2011 VA phone consultation notes that the Veteran reported he had some lesions coming back on his hands and arms that he would like to have removed.  Finally, an April 2011 VA examination report notes that the Veteran was given diagnoses of post excision of a squamous cell carcinoma of the right nasal "ala," and solar keratoses without scarring or disfigurement.   

Thus, given that the Veteran has a current facial skin disorder, the determinative issue is whether it is related to service, including exposure to Agent Orange during service.  

A VA examination of the skin was conducted in April 2011.  The examiner noted a review of the claim file.  The Veteran had a tangential excision of a squamosus cell carcinoma in 2009.  The Veteran reported that he was a brick mason from 1971 to 2005.  The Veteran was of the opinion that his skin cancer is the result of serving in Vietnam.  He admits that he was only seen by a dermatologist recently for what was found to be a squamous cell carcinoma of his face.  He also reports that the onset of this condition was in Vietnam.  The examiner noted that the Veteran does not have a history of acne or chloracne.  Following a physical examination, the Veteran was given diagnoses of post excision of a squamous cell carcinoma of the right nasal ala, and solar keratoses without scarring or disfigurement.   

The examiner opined it is not at least as likely as not that the Veteran's current facial skin disorder of squamous cell carcinoma, status post excision is related to herbicide exposure in Vietnam.  The examiner also opined that it is not at least as likely as not that the Veteran's squamous cell carcinoma and solar keratosis are related to his active duty service.  The rationale for these opinions is that the Veteran's squamous cell carcinoma is not a presumptive diagnosis of herbicide exposure, and the Veteran's STRs do not support him receiving treatment for any skin or facial disorders during service or sun exposure.  Furthermore, the Veteran's diagnoses of solar keratosis and squamous cell carcinoma occurred remotely after service, and these facial skin diagnoses are a result of his lifelong exposure to ultraviolet radiation from the sun.  The examiner noted a medical journal article discussing solar keratoses, and that the Veteran has an extensive history of sun exposure throughout his occupational career as a brick mason.  His active duty service and exposure to Agent Orange or herbicides are not considered a cause of his facial skin disorder.  Nor did the Veteran develop a skin disorder within one year of when he separated from service.  The examiner also noted that she found no evidence clinically or in the evidence of record of treatment for ring worms or other skin conditions mentioned during his Board hearing in September 2008.  

The Veteran is competent to report observable symptoms such as visible skin rash as this is observable to a lay person.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran contends that he has had skin problems since service.  However, during his August 1969 separation examination the Veteran was found to have only a scar of his right arm during a clinical evaluation of his skin.  During his March 2004 VA treatment he reported no prior derm and no history of skin cancer.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (assigning more probative value to a contemporaneous medical record report than subsequent lay statements).  

Furthermore, the Veteran did not first raise a service connection claim until January 2004, over 3 decades following discharge from service.  Indeed, if his skin symptoms were continuous since active service, it would be reasonably expected that he would have raised his claim sooner or received medical care.  Additionally, the post-service medical evidence does not reflect complaints or treatment related to a skin disorder for over 3 decades following active service.  The Board notes that the multi-year gap between discharge from active duty service and initial reported symptoms related to his skin.  The Board considers the lengthy absence of treatment for a skin disorder probative only in conjunction with the other evidence of record and is not solely basing its finding that the Veteran is not credible on the lack of treatment records for many years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

Thus, the Board finds that the Veteran is not credible in reporting a continuity of skin problems from service to the present. 

The Veteran genuinely believes that his facial skin disorder is related to exposure to herbicides during service and that it had its onset during service.  However, as a lay person, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the diagnosis or etiology of his claimed disability and thus his views are of no probative value.  Therefore, his opinion is outweighed by the service and post-service medical evidence of record, including the opinion from the April 2011 VA medical professional who found that his facial skin disorder is not related to service.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Additionally, there is no competent evidence of record indicating that the Veteran was diagnosed with chloracne or an acneform disease consistent with chloracne or a malignant tumor within one year of the Veteran's separation from service.  Therefore, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a facial skin disorder is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b). 


ORDER

Entitlement to service connection for a facial skin disorder is denied.  



____________________________________________
W. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


